t c summary opinion united_states tax_court richard keith mcfarland petitioner v commissioner of internal revenue respondent docket no 15358-06s filed date richard k mcfarland pro_se elizabeth r proctor for respondent laro judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and unless otherwise indicated section references are to the applicable versions of the internal_revenue_code and rule references are to the tax_court rules_of_practice and procedure some dollar amounts have been rounded this opinion shall not be treated as precedent for any other case this case was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination the issue for decision is whether respondent may proceed with collection of petitioner’ sec_2001 income_tax_liability we hold that he may we also decide on our own motion whether petitioner is liable for a penalty pursuant to sec_6673 we hold that he is and impose a penalty of dollar_figure background some of the facts have been deemed stipulated pursuant to rule f the stipulation of facts with accompanying exhibits is incorporated herein by this reference when he petitioned this court petitioner resided in michigan in a meeting on date petitioner informed respondent that petitioner objected to all of the facts stated in respondent’s proposed stipulation of facts on date respondent filed a motion to show cause why proposed facts in evidence should not be accepted as established pursuant to rule f to which was attached respondent’s proposed stipulation of facts in an order dated date the court granted respondent’s motion and ordered petitioner to file a response showing why the matters set forth in respondent’s motion should not be deemed admitted petitioner failed to comply with the court’s order in an order dated date the court made absolute its order to show cause and deemed established the facts and evidence set forth in respondent’s proposed stipulation of facts and accompanying exhibits petitioner mailed to respondent a form_1040 u s individual_income_tax_return petitioner did not enter on the form any financial information for the taxable_year but entered zeros on every line regarding income and reported his total income for as zero petitioner’ sec_2001 filing_status was marked as single but he did not claim the standard_deduction on the basis of his filing_status petitioner claimed a personal_exemption for himself petitioner attached two typewritten pages to his form_1040 which contain frivolous tax-protester arguments on date respondent sent a letter to petitioner informing petitioner that petitioner’s return appeared to be frivolous and that if he failed to respond within days a notice_of_deficiency would be issued on date respondent issued a notice_of_deficiency to petitioner with respect to hi sec_2001 taxable_year respondent computed petitioner’ sec_2001 income using third-party information returns the adjustments to petitioner’s income included the attached pages appear to be a generic tax_protester document that contains blanks in which to enter the name of the person completing the document the taxable_year to which the document relates and the amount if any of taxes withheld standard_deduction dollar_figure big_number exemptions wages--w2--employee management concepts big_number wages--w2--elite leasing group llc unemployment_compensation - michigan empl sec comm total big_number big_number big_number the notice_of_deficiency also determined additions to tax under sec_6651 of dollar_figure and under sec_6654 of dollar_figure the notice_of_deficiency indicated that the last date on which petitioner could petition this court was date on date petitioner contacted respondent and stated that he received the notice_of_deficiency petitioner failed to petition this court on date respondent issued to petitioner a final notice_of_intent_to_levy and of the right to a hearing on date petitioner timely filed with respondent a request for a collection_due_process_hearing to which several documents were attached including a document entitled request for a collection_due_process_hearing as provided for in code sec_6320 sec_6330 and page of senator roth’s book ‘the power to destroy’ in the hearing requests petitioner made numerous frivolous or irrelevant information requests typical of tax-protesters and demanded that respondent provide at the hearing such information as the official job description s of those irs employees who imposed the ‘frivolous’ penalty on date respondent’s office of appeals appeals mailed to petitioner a letter notifying him in part that appeals had received petitioner’s request for a collection_due_process_hearing and had scheduled a telephone conference call for petitioner on date that letter notified petitioner that he would be allowed a face-to-face conference if any relevant nonfrivolous issue was raised in writing or via telephone the letter also warned petitioner that this court is empowered to impose sanctions of up to dollar_figure on petitioner for instituting or maintaining an action primarily for delay or for taking a position that is frivolous or groundless on date appeals called petitioner and made the following notes pursuant to the call called taxpayer pincite 00am cst and introduced myself along with giving him my id number i explained to him that i am conducting a hearing that he requested i informed him that the irs has followed all applicable law and administrative procedures i informed him that we are to discuss the levy issues for tax_year sec_2001 and he stated that he requested a face-to-face he start sic reading the irs supreme court ruling about filing taxes under penalty under sic perjury he asked me if i knew what a pra meant i asked him to state only relevant issues relating to the tax_liability he began to read some more quotes and irc’s i stated that if he did not have any relevant issues such as collection alternatives or challenges to the existence or amount of the underlying liability the call will be terminated the taxpayer stated that he had relevant issues and began to read more quotes and irc’s i then terminated the call on date respondent mailed the notice_of_determination to petitioner the notice_of_determination stated that appeals had verified or received verification that all applicable laws and administrative procedures had been followed and had balanced the proposed collection action with the concern that such action be no more intrusive than necessary on date petitioner petitioned this court requesting the following relief no satutory notice_and_demand for payment was sent persuant to irc section a via form_17 a no collection_due_process_hearing was held pesuant to irc section a b no valid assessmant by the irs exhists persuant to irc section a the irs violated irc section b via the return that they created and did not sine or swear to under penalty of perjury i also believe that the form_1040 in this case has no valid office of management and budget control number also the regulation is found at cfr wich states that it is a preposal relief sought have the record exponged petitioner’s case was set for trial on date during the trial petitioner asserted that he believed he was a tax-protester stating i’m a member of the we the people foundation lawsuit against the united_states government before the supreme court right now the court warned petitioner that protesting tax through frivolous arguments could subject petitioner to monetary penalties we note the various misspelled words and grammatical errors but do not point them out repeatedly discussion sec_6330 levy sec_6330 provides for notice and opportunity for a hearing before the commissioner may levy upon the property of any person at the hearing the person may raise any relevant issue relating to the unpaid tax or proposed levy including challenges to the appropriateness of the collection action and offers of collection alternatives the person may challenge the existence or amount of the underlying tax_liability for any period only if the person did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the liability sec_6330 114_tc_604 once appeals issues a notice_of_determination the person may seek judicial review in this court sec_6330 unless the validity of the underlying tax_liability is properly at issue we review the determination for abuse_of_discretion sego v commissioner supra pincite the validity of the underlying tax_liability is not properly at issue petitioner concedes that during he received dollar_figure from employee management concepts dollar_figure from elite leasing group llc and dollar_figure from michigan employment security commission petitioner also concedes that he submitted to respondent a form_1040 reporting that he had no income for respondent has shown good cause not to suspend the levy inasmuch as petitioner raised only frivolous arguments during his appeal and has never proposed any collection alternatives see 124_tc_189 we conclude that appeals did not abuse its discretion as to the matter at hand and we sustain the determinations of appeals that the proposed levy is appropriate sec_6673 penalty the court now considers sua sponte whether to impose a penalty against petitioner pursuant to sec_6673 that section provides that the court may require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever among other reasons it appears either that the taxpayer instituted or maintained the proceeding primarily for delay or that the taxpayer’s position in the proceeding is frivolous or groundless petitioner was warned repeatedly that his frivolous and groundless positions in this proceeding could subject him to penalties pursuant to sec_6673 he has chosen to disregard these warnings we conclude that petitioner’s positions in this proceeding are frivolous and groundless on the record before us we are convinced that petitioner has instituted and maintained this proceeding primarily for delay and has advanced frivolous and groundless arguments see hodgson v commissioner tcmemo_2003_122 and the cases cited therein in the light of the foregoing we believe sanctions are necessary to deter petitioner and other similarly situated taxpayers from comparable dilatory conduct pursuant to sec_6673 we impose against petitioner a penalty of dollar_figure we have considered all of petitioner’s contentions and allegations that are not discussed herein and we find them to be without merit and or irrelevant to reflect the foregoing an appropriate order and decision will be entered
